

WARRANT NO. 2007-WSL


To Purchase Shares of Common Stock
of
SHUMATE INDUSTRIES, INC.


This Warrant and the Securities issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933 (the “1933 Act”) or under any
state securities or “Blue Sky” laws (“Blue Sky Laws”). No transfer, sale,
assignment, pledge, hypothecation or other disposition of this Warrant or the
Securities issuable upon exercise of this Warrant or any interest therein may be
made except (a) pursuant to an effective registration statement under the 1933
Act and any applicable Blue Sky Laws or (b) if the Corporation has been
furnished with an opinion of counsel for the holder, which opinion and counsel
shall be reasonably satisfactory to the Corporation, to the effect that no
registration is required because of the availability of an exemption from
registration under the 1933 Act and applicable Blue Sky laws.


THIS CERTIFIES THAT, for good and valuable consideration Whitebox Shumate Ltd.,
a British Virgin Islands corporation (the “Holder”), or the Holder’s registered
assigns, is entitled to subscribe for and purchase from Shumate Industries,
Inc., a Delaware corporation (the “Corporation”), at any time on or after July
10, 2007, to and including July 10, 2012, the number of fully paid and
nonassessable shares of the Common Stock of the Corporation, computed below at
the price per share computed below (the “Warrant Exercise Price”), subject to
the anti-dilution and price protection provisions of this Warrant.


The shares which may be acquired upon exercise of this Warrant are referred to
herein as the “Warrant Shares.” As used herein, the term “Holder” means the
Holder, any party who acquires all or a part of this Warrant as a registered
transferee of the Holder, or any record holder or holders of the Warrant Shares
issued upon exercise, whether in whole or in part, of the Warrant. The term
“Common Stock” means the common stock, $0.001 par value per share, of the
Corporation.


This Warrant is subject to the following provisions, terms and conditions:


1. Computing the Number of Warrant Shares. The number of Warrant Shares that the
Holder may acquire upon the full exercise hereof (subject to adjustment as
otherwise provided by this Warrant) shall be equal to 400,000 shares.


2. Computing the Warrant Exercise Price. The Warrant Exercise Price per share
shall be equal to $1.89, subject to adjustment as otherwise provided by this
Warrant.
 
 
 

--------------------------------------------------------------------------------

 

3. Exercise for Cash or on Cashless Basis; Transferability.


(a) The rights represented by this Warrant may be exercised by the Holder
hereof, in whole or in part (but not as to a fractional share of Common Stock),
by written notice of exercise (in the form attached hereto) delivered to the
Corporation at the principal office of the Corporation prior to the expiration
of this Warrant and accompanied or preceded by the surrender of this Warrant
along with a check in payment of the Warrant Exercise Price for such Warrant
Shares.


(b) In the alternative, payment may be made at the option of Holder by
instructing the Corporation to withhold from the shares of Common Stock to be
issued upon exercise of this Warrant a number of whole or fractional shares of
Common Stock equal to the number of shares for which the Warrant is being
exercised (including any shares to be surrendered) multiplied by the Warrant
Exercise Price per share, and then divided by the “Market Price” (as defined in
Section 10 below) of a share of Common Stock.


(c) Except as provided in Section 9 hereof, this Warrant may not be sold,
transferred, assigned, hypothecated or divided into two or more Warrants of
smaller denominations, nor may any Warrant Shares issued pursuant to exercise of
this Warrant be transferred. In no event may this Warrant be transferred and
divided (without any exercise hereof) into any denomination(s) of less than 100
Warrant Shares.


4. Exchange and Replacement. Subject to Sections 3 and 9 hereof, this Warrant is
exchangeable upon the surrender hereof by the Holder to the Corporation at its
office for new Warrants of like tenor and date representing in the aggregate the
right to purchase the number of Warrant Shares purchasable hereunder, each of
such new Warrants to represent the right to purchase such number of Warrant
Shares (not to exceed the aggregate total number purchasable hereunder) as shall
be designated by the Holder at the time of such surrender. Upon receipt by the
Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of this Warrant, if mutilated, the Corporation will
make and deliver a new Warrant of like tenor, in lieu of this Warrant. This
Warrant shall be promptly canceled by the Corporation upon the surrender hereof
in connection with any exchange or replacement. The Corporation shall pay all
expenses, taxes (other than stock transfer taxes), and other charges payable in
connection with the preparation, execution, and delivery of Warrants pursuant to
this Section 4.


5. Issuance of the Warrant Shares.


(a) The Corporation agrees that the Warrant Shares shall be and are deemed to be
issued to the Holder as of the close of business on the date on which this
Warrant shall have been surrendered and the payment made for such Warrant Shares
as aforesaid. Subject to the provisions of paragraph (b) of this Section 5,
certificates for the Warrant Shares so purchased shall be delivered to the
Holder within a reasonable time after the rights represented by this Warrant
shall have been so exercised, and, unless this Warrant has expired, a new
Warrant representing the right to purchase the number of Warrant Shares, if any,
with respect to which this Warrant shall not then have been exercised shall also
be delivered to the Holder. All certificates representing Warrant Shares shall
be issued with a restrictive legend unless (i) a registration statement covering
the resale of the Warrant Shares and naming the Holder as a selling stockholder
thereunder is then effective or (ii) the Warrant Shares are freely transferable
without volume restrictions pursuant to Rule 144(k) promulgated under the 1933
Act.
 
 
-2-

--------------------------------------------------------------------------------

 


(b) Notwithstanding the foregoing, however, the Corporation shall not be
required to deliver any certificate for Warrant Shares upon exercise of this
Warrant except in accordance with exemptions from the applicable securities
registration requirements or registrations under applicable securities laws.
Except as described in Section 11, nothing herein shall obligate the Corporation
to effect registrations under federal or state securities laws. The Holder
agrees to execute such documents and make such representations, warranties and
agreements as may be required solely to comply with the exemptions relied upon
by the Corporation, or the registrations made, for the issuance of the Warrant
Shares.


6. Covenants of the Corporation. The Corporation covenants and agrees that all
Warrant Shares will, upon issuance and payment in accordance with Section 3
hereof, be duly authorized and issued, fully paid, non-assessable and free from
all taxes, liens and charges with respect to the issue thereof. The Corporation
further covenants and agrees that during the period within which the rights
represented by this Warrant may be exercised, the Corporation will at all times
have authorized and reserved for the purpose of issue or transfer upon exercise
of the subscription rights evidenced by this Warrant a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant.


7. Anti-dilution Adjustments. The provisions of this Warrant are subject to
adjustment as provided in this Section 7. No adjustment shall be made pursuant
to this Section 7 if the same adjustment has already been made pursuant to
another provision of this Warrant.


(a) Stock Splits, Dividends and Combinations. The otherwise applicable Warrant
Exercise Price shall be adjusted from time to time such that in case the
Corporation shall hereafter:


(i) pay any dividends on any class of stock of the Corporation payable in Common
Stock or securities convertible into Common Stock;


(ii) subdivide its then outstanding shares of Common Stock into a greater number
of shares; or


(iii) combine outstanding shares of Common Stock, by reclassification or
otherwise;
 
 
-3-

--------------------------------------------------------------------------------

 


then, in any such event, the Warrant Exercise Price in effect immediately prior
to such event shall (until adjusted again pursuant hereto) be adjusted
immediately after such event to a price (calculated to the nearest full cent)
determined by dividing (A) the number of shares of Common Stock outstanding
immediately prior to such event, multiplied by the then existing Warrant
Exercise Price, by (B) the total number of shares of Common Stock outstanding
immediately after such event (including in each case the maximum number of
shares of Common Stock issuable in respect of any securities convertible into
Common Stock), and the resulting quotient shall be the adjusted Warrant Exercise
Price per share. An adjustment made pursuant to this Subsection shall become
effective immediately after the record date in the case of a dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification. If, as a result of
an adjustment made pursuant to this Subsection, the Holder of any Warrant
thereafter surrendered for exercise shall become entitled to receive shares of
two or more classes of capital stock or shares of Common Stock and other capital
stock of the Corporation, the Board of Directors (whose determination shall be
conclusive) shall determine the allocation of the adjusted Warrant Exercise
Price between or among shares of such classes of capital stock or shares of
Common Stock and other capital stock. All calculations under this Subsection
shall be made to the nearest cent or to the nearest 1/100 of a share, as the
case may be. In the event that at any time as a result of an adjustment made
pursuant to this Subsection, the holder of any Warrant thereafter surrendered
for exercise shall become entitled to receive any shares of the Corporation
other than shares of Common Stock, thereafter the Warrant Exercise Price of such
other shares so receivable upon exercise of any Warrant shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to Common Stock contained in this
Section.


(b) Mechanics of Adjustment for Stock Splits, Dividends and Combinations. Upon
each adjustment of the Warrant Exercise Price pursuant to Section 7(a) above,
the Holder of each Warrant shall thereafter (until another such adjustment) be
entitled to purchase at the adjusted Warrant Exercise Price the number of
shares, calculated to the nearest full share, obtained by multiplying the number
of shares specified in such Warrant (as adjusted as a result of all adjustments
in the Warrant Exercise Price in effect prior to such adjustment) by the Warrant
Exercise Price in effect prior to such adjustment and dividing the product so
obtained by the adjusted Warrant Exercise Price.


(c) Consolidations, Mergers and Reorganization Events. In case of any
consolidation or merger to which the Corporation is a party other than a merger
or consolidation in which the Corporation is the continuing corporation, or in
case of any sale or conveyance to another corporation of the property of the
Corporation as an entirety or substantially as an entirety, or in the case of
any statutory exchange of securities with another corporation (including any
exchange effected in connection with a merger of a third corporation into the
Corporation), there shall be no adjustment under Subsection (a) of this Section
7; but the Holder of each Warrant then outstanding shall have the right
thereafter to convert such Warrant into the kind and amount of shares of stock
and other securities and property which he would have owned or have been
entitled to receive immediately after such consolidation, merger, statutory
exchange, sale or conveyance had such Warrant been converted immediately prior
to the effective date of such consolidation, merger, statutory exchange, sale or
conveyance and, in any such case, if necessary, appropriate adjustment shall be
made in the application of the provisions set forth in this Section with respect
to the rights and interests thereafter of any Holders of the Warrant, to the end
that the provisions set forth in this Section shall thereafter correspondingly
be made applicable, as nearly as may reasonably be, in relation to any shares of
stock and other securities and property thereafter deliverable on the exercise
of the Warrant. The provisions of this Subsection shall similarly apply to
successive consolidations, mergers, statutory exchanges, sales or conveyances.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(d) Adjustment Upon Subsequent Equity Financing.


(i) If at any time while this Warrant is outstanding, the Corporation conducts a
Subsequent Equity Financing (as defined below), and if the securities sold by
the Corporation in the Subsequent Equity Financing include options or warrants
to acquire Common Stock (all together, “Convertible Securities”), then from and
after the initial closing on the Subsequent Equity Financing, the Warrant
Exercise Price hereunder will be adjusted, if lower than the then effective
Warrant Exercise Price, to equal the effective exercise price per share of
Common Stock of the Convertible Securities issued in the Subsequent Equity
Financing.


(ii) The provisions of Sections 7(a)-(c) will apply to adjust the Warrant
Exercise Price and type of securities purchasable hereunder upon events
described therein occurring from and after the initial closing date of the
Subsequent Equity Financing.


(iii) For purposes of this Warrant, a “Subsequent Equity Financing” refers to
the first bona fide third party sale by the Corporation of its equity securities
(including, without limitation, equity or debt securities directly or indirectly
convertible or exchangeable for equity securities, alone or with any debt
securities) occurring after the date of this Warrant.


(e) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Warrant Exercise Price or the number of Warrants covered
hereby pursuant to this Section 7, the Corporation, at its expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to the Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Corporation shall, upon the written request at any
time of the Holder, furnish or cause to be furnished to the Holder a like
certificate setting forth (i) such adjustments and readjustments, (ii) the
Warrant Exercise Price at the time in effect, and (iii) the number of shares of
Common Stock and the amount, if any, of other property (including Special
Securities) which at the time would be received upon the exercise of this
Warrant.


8. No Voting Rights. This Warrant shall not entitle the Holder to any voting
rights or other rights as a shareholder of the Corporation.
 
 
-5-

--------------------------------------------------------------------------------

 


9. Notice of Transfer of Warrant or Resale of the Warrant Shares; Assumption
upon Merger.


(a) Subject to the sale, assignment, hypothecation or other transfer
restrictions set forth in Section 3 hereof, the Holder, by acceptance hereof,
agrees to give written notice to the Corporation before transferring this
Warrant or transferring any Warrant Shares of such Holder's intention to do so,
describing briefly the manner of any proposed transfer. Promptly upon receiving
such written notice, the Corporation shall present copies thereof to the
Corporation's counsel. If in the opinion of such counsel the proposed transfer
may be effected without registration or qualification (under any federal or
state securities laws), the Corporation, as promptly as practicable, shall
notify the Holder of such opinion, whereupon the Holder shall be entitled to
transfer this Warrant or to dispose of Warrant Shares received upon the previous
exercise of this Warrant, all in accordance with the terms of the notice
delivered by the Holder to the Corporation; provided that an appropriate legend
may be endorsed on this Warrant or the certificates for such Warrant Shares
respecting restrictions upon transfer thereof necessary or advisable in the
opinion of counsel and satisfactory to the Corporation to prevent further
transfers which would be in violation of Section 5 of the 1933 Act and
applicable state securities laws; and provided further that the prospective
transferee or purchaser shall execute such documents and make such
representations, warranties and agreements as may be required solely to comply
with the exemptions relied upon by the Corporation for the transfer or
disposition of the Warrant or Warrant Shares.


(b) If, in the opinion of the Corporation’s counsel, the proposed transfer or
disposition of this Warrant or such Warrant Shares described in the written
notice given pursuant to this Section 9 may not be effected without registration
or qualification of this Warrant or such Warrant Shares, the Corporation shall
promptly give written notice thereof to the Holder, and the Holder will limit
its activities in respect to such transfer or disposition as, in the opinion of
such counsel, are permitted by law.


10. Fractional Shares. Fractional shares shall not be issued upon the exercise
of this Warrant, but in any case where the holder would, except for the
provisions of this Section, be entitled under the terms hereof to receive a
fractional share, the Corporation shall, upon the exercise of this Warrant for
the largest number of whole shares then called for, pay a sum in cash equal to
the sum of (a) the excess, if any, of the Market Price of such fractional share
over the proportional part of the Warrant Exercise Price represented by such
fractional share, plus (b) the proportional part of the Warrant Exercise Price
represented by such fractional share. For purposes of this Section and Section
3(b) above, the term “Market Price” with respect to shares of Common Stock of
any class or series means the average closing sale price for the ten trading
days immediately prior to the date of exercise or, if none, the average of the
last reported closing bid and asked prices for the ten trading days immediately
prior to the date of exercise on any national or regional securities exchange or
quoted in the National Association of Securities Dealers, Inc.'s Automated
Quotations System (“Nasdaq”), or if not listed on a national or regional
securities exchange or quoted in Nasdaq, the average of the closing bid prices
for the ten trading days immediately prior to the date of exercise as reported
by bigcharts.com (or if this service is discontinued, such other reporting
service acceptable to the Holder) on the OTC Bulletin Board, or if no quotations
in such Common Stock are available, the fair market value of the shares as
determined in good faith by the Board of Directors of the Corporation.
 
 
-6-

--------------------------------------------------------------------------------

 


11.  Registration Rights. Holder shall have registration rights for the Warrant
Shares (or such other securities as are issuable upon exercise hereof) as
described in the Registration Rights Agreement of this same date.
 
12. Maximum Exercise. The Holder shall not be entitled to exercise this Warrant
on an exercise date, in connection with that number of shares of Common Stock
which would be in excess of the sum of (i) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates on an exercise date, and
(ii) the number of shares of Common Stock issuable upon the exercise of this
Warrant with respect to which the determination of this limitation is being made
on an exercise date, which would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock
on such date. For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate exercises which
would result in the issuance of more than 4.99%. The restriction described in
this paragraph may be waived, in whole or in part, upon sixty-one (61) days
prior notice from the Holder to the Corporation. The Holder may decide whether
to convert the Convertible Promissory Note issued to it on this date or exercise
this Warrant to achieve an actual 4.99% ownership position. For purposes of this
Warrant, in determining the number of outstanding shares of Common Stock, a
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (1) the Corporation’s most recent Form 10-Q (or 10-QSB) or Form 10-K (or
10-KSB), as the case may be, (2) a more recent public announcement by the
Corporation or (3) any other notice by the Corporation or its transfer agent
setting forth the number of shares of Common Stock outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to conversions of the Convertible Promissory Note and exercise of this
Warrant by such Holder and its affiliates since the date as of which such number
of outstanding shares of Common Stock was reported.


13. Representations of Holder. The Holder of this Warrant, by the acceptance
hereof, represents that it is acquiring this Warrant and the Warrant Shares for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution of this Warrant or the
Warrant Shares, except pursuant to sales registered or exempted under the 1933
Act; provided, however, that by making the representations herein, the Holder
does not agree to hold this Warrant or any of the Warrant Shares for any minimum
or other specific term and reserves the right to dispose of this Warrant and the
Warrant Shares at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. The Holder of this Warrant further
represents, by acceptance hereof, that, as of this date, such Holder is an
“accredited investor” as such term is defined in Rule 501(a)(1) of Regulation D
promulgated by the Securities and Exchange Commission under the 1933 Act (an
“Accredited Investor”). Upon exercise of this Warrant, other than pursuant to a
sale pursuant to a Registration Statement or other exemption under the 1933 Act,
the Holder shall, if requested by the Corporation, confirm in writing, in a form
reasonably satisfactory to the Corporation, that the Warrant Shares so purchased
are being acquired solely for the Holder’s own account and not as a nominee for
any other party, for investment and not with a view toward distribution or
resale and that such Holder is an Accredited Investor. If such Holder cannot
make such representations because they would be factually incorrect, it shall be
a condition to such Holder’s exercise of this Warrant that the Corporation
receive such other representations as the Corporation considers reasonably
necessary to assure the Corporation that the issuance of its securities upon
exercise of this Warrant shall not violate any federal or state securities laws.
 
 
-7-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Shumate Industries, Inc. has caused this Warrant to be
signed by its duly authorized officer and this Warrant to be dated July 10,
2007.

        SHUMATE INDUSTRIES, INC.  
   
   
  By    

--------------------------------------------------------------------------------

Matthew C. Flemming,
Chief Financial Officer


 
-8-

--------------------------------------------------------------------------------

 
 
EXERCISE FORM


(To Be Executed by the Registered Holder in Order to Exercise the Warrant)


To: Shumate Industries, Inc.


The undersigned hereby irrevocably elects to exercise the attached Warrant to
purchase for cash, ________________ of the shares issuable upon the exercise of
such Warrant, and requests that certificates for such shares (together with a
new Warrant to purchase the number of shares, if any, with respect to which this
Warrant is not exercised) shall be issued in the name of:



    NAME:       
 
     
SOC. SEC. or
TAX I.D. NO. 
                ADDRESS:                                                   Date:
_________, 20__ .     Signature *



*
The signature on the Notice of Exercise of Warrant must correspond to the name
as written upon the face of the Warrant in every particular without alteration
or enlargement or any change whatsoever. When signing on behalf of a
corporation, partnership, trust or other entity, please indicate your
position(s) and title(s) with such entity.



 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM


(To be Executed by the Registered Holder in Order to Transfer the Warrant)


To: Shumate Industries, Inc.



FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
_________________________________ the right to purchase the securities of
Shumate Industries, Inc. to which the within Warrant relates and appoints
_______________________, attorney, to transfer said right on the books of
Shumate Industries, Inc. with full power of substitution in the premises.

            Dated: ______________20__    

--------------------------------------------------------------------------------

(Signature)               Address:              

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 
 